     Case 3:16-cv-00236-WHO Document 1131-10 Filed 09/18/20 Page 1 of 7


 1    STEVEN L. MAYER (No. 62030)                     BETH H. PARKER (No. 104773)
      SHARON D. MAYO (No. 150469)                     PLANNED PARENTHOOD NORTHERN
 2    JEREMY T. KAMRAS (No. 237377)                   CALIFORNIA
      ARNOLD & PORTER KAYE SCHOLER LLP                2185 Pacheco Street
 3    Three Embarcadero Center, 10th Floor            Concord, California 94520
      San Francisco, California 94111-4024            Telephone:    (415) 531-1791
 4    Telephone:    (415) 471-3100                    Email: beth.parker@ppnorcal.org
      Facsimile:    (415) 471-3400
 5    Email: steve.mayer@arnoldporter.com             HELENE T. KRASNOFF
               sharon.mayo@arnoldporter.com           (admitted pro hac vice)
 6             jeremy.kamras@arnoldporter.com         PLANNED PARENTHOOD FEDERATION OF
                                                      AMERICA
 7    DIANA STERK (admitted pro hac vice)             1110 Vermont Avenue, NW, Suite 300
      ARNOLD & PORTER KAYE SCHOLER LLP                Washington, DC 20005-6300
 8    250 West 55th Street                            Telephone:     (202) 973-4800
      New York, New York 10019-9710                   Email: helene.krasnoff@ppfa.org
 9    Telephone:    (212) 836-8000
      Email: diana.sterk@arnoldporter.com             AMY L. BOMSE (No. 218669)
10                                                    ROGERS JOSEPH O’DONNELL
      RHONDA R. TROTTER (No. 169241)                  311 California St., 10th Floor
11    OSCAR D. RAMALLO (No. 241487)                   San Francisco, California 94104
      ARNOLD & PORTER KAYE SCHOLER LLP                Telephone:     (415) 956-2828
12    777 S. Figueroa Street, 44th Floor              Email: ABomse@rjo.com
      Los Angeles, California 90017
13    Telephone:     (213) 243-4000
      Email: rhonda.trotter@arnoldporter.com
14             oscar.ramallo@arnoldporter.com
15    Attorneys for Plaintiffs
16                                  UNITED STATES DISTRICT COURT

17                               NORTHERN DISTRICT OF CALIFORNIA

18                                        SAN FRANCISCO DIVISION

19
      PLANNED PARENTHOOD FEDERATION                   Case No. 3:16-cv-00236-WHO
20    OF AMERICA, INC., et al.,
                                                      DECLARATION OF MAITHREYI
21                                                    RATAKONDA IN SUPPORT OF
                             Plaintiff,               PLAINTIFFS’ MOTION FOR
22                                                    ATTORNEYS’ FEES
             vs.
23                                                    Date:    November 18, 2020
      CENTER FOR MEDICAL PROGRESS, et al.,            Time:    2:00 p.m.
24
                                                      Place:   Courtroom 2, 17th Floor
                             Defendants.
25                                                    Judge:   Hon. William H. Orrick

26
27
28


                RATAKONDA DECLARATION ISO PLAINTIFFS’ MOTION FOR ATTORNEYS’ FEES
                                   Case No: 3:16-cv-00236-WHO
     Case 3:16-cv-00236-WHO Document 1131-10 Filed 09/18/20 Page 2 of 7


 1
             I, Maithreyi Ratakonda, declare:
 2
             1.      I am an attorney licensed to practice law in the State of New York and a Senior
 3
      Staff Attorney in the Public Policy, Litigation, and Law (“PPL&L”) department at Planned
 4
      Parenthood Federation of America (“PPFA”). I make this Declaration upon personal
 5
      knowledge, except as otherwise stated, and, if called upon to testify, could and would testify
 6
      competently hereto.
 7
             2.      In 2006, I graduated magna cum laude with a B.A. from Georgetown
 8
      University. In 2011, I graduated with honors from Columbia Law School, where I was the
 9
      Executive Articles Editor of the Columbia Law Review and a recipient of the merits-based
10
      Hamilton Scholarship. After law school, I clerked for the Hon. Robert N. Chatigny, U.S.
11
      District Court for the District of Connecticut, and then the Hon. Dolores K. Sloviter, U.S.
12
      Court of Appeals for the Third Circuit.
13
             3.      I have been an attorney at PPFA since August 2013. Planned Parenthood is the
14
      nation’s largest provider of reproductive health care services, including abortion services.
15
      PPL&L attorneys provide legal advice to both the national organization, PPFA, and to Planned
16
      Parenthood affiliates on public policy issues that affect the mission of the organization.
17
      PPL&L also conducts and participates in litigation in state and federal courts throughout the
18
      country on behalf of its affiliates to protect access to Planned Parenthood’s health services and
19
      advance Planned Parenthood’s mission.
20
             4.      As an attorney at PPL&L, I devote the majority of my time to conducting
21
      litigation challenging state and federal laws or other regulatory actions that restrict access to
22
      abortion or other health-care services provided at Planned Parenthood health centers. My
23
      responsibilities are national in scope. I have litigated at the trial and appellate levels, and in
24
      federal and state courts across the country. I have litigated cases from the initial stages of
25
      preparation through motion practice, discovery, trial, and post-trial motions. I have also
26
      presented oral argument and briefing at the federal appellate level and drafted briefs
27
      submitted to the United States Supreme Court and state supreme courts.
28
                                                                                                       Page 1
                  RATAKONDA DECLARATION ISO PLAINTIFFS’ MOTION FOR ATTORNEYS’ FEES
                                     Case No: 3:16-cv-00236-WHO
     Case 3:16-cv-00236-WHO Document 1131-10 Filed 09/18/20 Page 3 of 7


 1           5.      In my more than seven years at PPL&L, I have served as lead counsel or co-

 2    counsel on numerous cases challenging laws or policies that restrict access to reproductive

 3    health care. See, e.g., Adams & Boyle, P.C. v. Slatery, 956 F.3d 913 (6th Cir. 2020); Little

 4    Rock Family Planning Servs. v. Rutledge, 397 F. Supp. 3d 1213 (E.D. Ark. 2019); Bryant v.

 5    Woodall, 363 F. Supp. 3d 611 (M.D.N.C. 2019); Planned Parenthood of the Heartland v.

 6    Reynolds, 915 N.W.2d 206 (Iowa 2018); Planned Parenthood of Arkansas & Eastern

 7    Oklahoma v. Jegley, 864 F.3d 953 (8th Cir. 2017); Planned Parenthood of Greater Orlando,

 8    Inc. v. MMB Properties, 211 So. 3d 918 (Fla. 2017); Planned Parenthood Se., Inc. v. Strange,

 9    33 F. Supp. 3d 1330 (M.D. Ala. 2014).

10           6.      I have also been a committee chair of the Reproductive Rights and Women’s

11    Health Committee of the New York Women’s Bar Association. And I have presented on the

12    reproductive rights legal landscape to numerous professional and lay audiences, including at

13    law schools.

14           7.      Due to my familiarity with PPFA and Planned Parenthood affiliates’ operations,

15    as well as my involvement in responding to the Congressional investigations that resulted from

16    the release of Defendants’ videos—which included overlapping subject matter with this

17    litigation—I have been involved in this matter since Plaintiffs began preparing to file this case.

18    I met or spoke to attorneys from Arnold & Porter several times during this period. I also

19    extensively reviewed PPFA documents being prepared for production prior to 2019. However,

20    as an exercise of billing judgment, Plaintiffs are not requesting fees for the time I spent on this

21    case prior to January 2019.

22           8.      I became more substantively involved in this matter starting in January 2019 as

23    Plaintiffs began to prepare for depositions and trial. My work on the case starting in January

24    2019 included the following.

25           9.      Document production: I reviewed the production of PPFA documents. Because

26    of my work responding to the Congressional investigations, which involved the production of

27    tens of thousands of pages of PPFA and affiliate documents, I was familiar with both the

28
                                                                                                      Page 2
                  RATAKONDA DECLARATION ISO PLAINTIFFS’ MOTION FOR ATTORNEYS’ FEES
                                     Case No: 3:16-cv-00236-WHO
     Case 3:16-cv-00236-WHO Document 1131-10 Filed 09/18/20 Page 4 of 7


 1    documents that were potentially relevant in this case. I also reviewed documents to ensure that

 2    identifying, irrelevant, or privileged information was properly redacted.

 3            10.    Depositions: Because of my familiarity with PPFA’s operations, as well as my

 4    work responding to the Congressional investigations, I was involved in the deposition

 5    preparation of PPFA witnesses, including 30(b)(6) witnesses (Franklin Rosado, Krista Noah,

 6    Brandon Minow) and PPFA fact witnesses (Deborah VanDerhei, Emily Schifrin, Julia Kohn). I

 7    located relevant documents and information and contributed to witness outlines and strategy

 8    discussions. I also attended the depositions. I was the only attorney from PPFA who helped to

 9    prepare PPFA witnesses and attended their depositions. As an exercise of billing judgment,

10    Plaintiffs are not seeking fees for the time I spent traveling for and attending depositions.

11            11.    Summary Judgment: I reviewed various drafts of summary judgment briefing

12    and made edits to the briefing, as well as participated in strategy discussion regarding the

13    briefing.

14            12.    Pre-trial work: Prior to trial, I participated in strategy sessions with counsel

15    regarding witness selection—particularly regarding PPFA witnesses—witness order, and

16    documents to be used at trial. I also worked with PPFA staff, Arnold & Porter staff, and PPFA

17    witnesses on logistics regarding the trial.

18            13.    Trial: I attended a significant portion of the trial, particularly when PPFA

19    witnesses, or other key Plaintiff or Defendant witnesses testified. I also helped to prepare PPFA

20    and some affiliate witnesses for trial, including reviewing relevant documents and contributing

21    to witness outlines and strategy discussions. I was involved in strategy discussions regarding

22    opening and closing statements and other aspects of the trial, ensuring that PPFA’s interests

23    and perspective were represented. I was the only PPFA attorney in attendance at trial and trial-

24    related preparation. Plaintiffs are not seeking fees for the time I spent traveling for and

25    attending the trial.

26            14.    The attorneys at PPL&L maintain contemporaneous time records through an

27    online timekeeping program, CaseFox. In the ordinary course of business, attorneys prepare

28    and enter their time into a time recording database. As a matter of regular practice, attorneys

                                                                                                        Page 3
                  RATAKONDA DECLARATION ISO PLAINTIFFS’ MOTION FOR ATTORNEYS’ FEES
                                     Case No: 3:16-cv-00236-WHO
     Case 3:16-cv-00236-WHO Document 1131-10 Filed 09/18/20 Page 5 of 7


 1    enter their time at or near the time that they perform their work. Time records are maintained

 2    both on a client/matter basis and on an individual biller basis.

 3           15.    My individual time records for this matter, based on the entries in CaseFox,

 4    reflect that from January 28, 2019 to November 18, 2019, excluding the categories of time for

 5    which Plaintiffs are not seeking fees as discussed above, I billed 240.7 hours to this matter. Of

 6    this time, I spent 103.4 hours on discovery-related aspects of the case, 16.2 hours on summary

 7    judgment, 20.4 hours on pre-trial work, and 100.7 hours during the trial.

 8           16.    In addition to the time that I spent on this case, others at PPFA also devoted

 9    significant time to this matter. In particular, Helene Krasnoff was involved in this case from

10    its inception to the present; she regularly participated in strategy calls as well as reviewing

11    virtually all of the briefing and much of the discovery materials. Roger Evans also was

12    regularly consulted about the strategy of this case from the time Defendants’ wrongful

13    conduct came to light all the way through final judgment.

14           17.    Ms. Krasnoff is the Vice President for PP&L. Ms. Krasnoff received a Bachelor

15    of Arts degree from Duke University in 1992, and in 1997, she graduated with honors from

16    the University of Michigan Law School. After law school, she became associated with the

17    law firm of Arnold & Porter in Washington, DC where she litigated cases in federal courts,

18    state courts, and administrative tribunals.

19           18.    In 2000, Ms. Krasnoff joined PPL&L as a Staff Attorney and has since served

20    as a Senior Staff Attorney, Assistant Director, Senior Director and now, Vice President. At all

21    times, her job responsibilities have included directly litigating and/or supervising more junior

22    attorneys conducting federal and state court challenges to laws and regulations which burden

23    access to reproductive health care. Her responsibilities are national in scope.

24           19.    In her more than 20 years at PPFA, Ms. Krasnoff has served as lead counsel,

25    co-counsel, and/or supervisor in dozens of cases challenging laws or policies that restrict

26    access to reproductive health care. See, e.g., Gonzales v. Carhart, 550 U.S. 124 (2007);

27    Planned Parenthood of Arkansas & Eastern Oklahoma v. Jegley, 864 F.3d 953 (8th Cir.

28    2017); Planned Parenthood Arizona, Inc. v. Humble, 753 F.3d 905 (9th Cir. 2014); Planned

                                                                                                        Page 4
               RATAKONDA DECLARATION ISO PLAINTIFFS’ MOTION FOR ATTORNEYS’ FEES
                                  Case No: 3:16-cv-00236-WHO
     Case 3:16-cv-00236-WHO Document 1131-10 Filed 09/18/20 Page 6 of 7


 1    Parenthood of Greater Texas Surgical Health Services v. Abbott, 734 F.3d 406 (5th Cir.

 2    2013); Planned Parenthood Southwest Ohio Region v. DeWine, 696 F.3d 490 (6th Cir. 2012);

 3    Planned Parenthood Ass'n of Hidalgo County Texas, Inc. v. Suehs, 692 F.3d 343 (5th Cir.

 4    2012); Planned Parenthood of Minnesota/South Dakota v. Rounds, 372 F.3d 969 (8th Cir.

 5    2004); Planned Parenthood of Idaho v. Wasden, 376 F.3d 908 (9th Cir. 2004).

 6            20.   Roger Evans is a graduate of the New York University School of Law (J.D.

 7    1973) and from 1977 to 1983, he was the Managing Attorney of MFY Legal Services, the

 8    legal services program located in Manhattan, and the first legal services program in this

 9    country. Mr. Evans joined PPFA in 1983 and led PPL&L until Ms. Krasnoff became Vice

10    President in 2014. In his decades at PPFA, Mr. Evans too was responsible for conducting and

11    supervising litigation nationwide, including participating as a lead or co-counsel in many

12    cases in the U.S. Supreme Court concerning reproductive rights. See, e.g., Webster v.

13    Reproductive Health Services, 492 U.S. 490 (1989); Ohio v. Akron Center for Reprod.

14    Health, 497 U.S. 502 (1990); Rust v. Sullivan, 500 U.S. 173 (1991). He has been in a

15    supervisory or co-counsel position on approximately over 100 civil rights actions at all levels

16    of the federal courts and has advised others and participated indirectly in over approximately

17    100 additional cases.

18            21.   Given their decades of experience with PPFA, their familiarity with the

19    operation of Planned Parenthood health centers, and their extensive experience presenting

20    issues related to Planned Parenthood to state and federal courts, both Ms. Krasnoff and Mr.

21    Evans played a critical role in this case’s strategy. Although together they devoted hundreds

22    of hours to this matter over the more than four-year span of this case, as an exercise of billing

23    judgment, Plaintiffs are not requesting fees for their time despite that they would be entitled

24    to reimbursement for their time.

25           I declare under penalty of perjury under the laws of the United States of America that

26    the foregoing is true and correct. Executed this 8th day of September, in Brooklyn, New York.

27
                                                           /s/ Maithreyi Ratakonda
28                                                         Maithreyi Ratakonda
                                                                                                      Page 5
                RATAKONDA DECLARATION ISO PLAINTIFFS’ MOTION FOR ATTORNEYS’ FEES
                                   Case No: 3:16-cv-00236-WHO
     Case 3:16-cv-00236-WHO Document 1131-10 Filed 09/18/20 Page 7 of 7


 1                                        ECF ATTESTATION
 2           In accordance with Civil Local Rule 5-1(i)(3), I attest that concurrence in the filing of
 3    this document has been obtained from the signatory.
 4
 5    Dated: September 18, 2020                      /s/ Steven L. Mayer_
                                                        Steven L. Mayer
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
